Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                     No. 04-14-00633-CR

                          Ex Parte Fernando Paramo HERNANDEZ

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1274
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying habeas corpus relief is AFFIRMED.

       SIGNED April 1, 2015.


                                               _____________________________
                                               Karen Angelini, Justice